UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1308


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

CHARLES JOHNSON, Acting Secretary U.S. Department of Health
and    Human   Services;   CHRISTOPHER    SCOLESE,   Acting
Administrator NASA; JOHN GAGE, National President American
Federation of Government Employees; THOMAS BECK, Chairman
Federal Labor Relations Authority; STUART ISHIMARU, Acting
Chairman Equal Employment Opportunity Commission; NEIL
ANTHONY GORDON MCPHIE, Chairman United States Merit Systems
Protection Board; THE UNITED STATES OFFICE OF PERSONNEL
MANAGEMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-00318)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence    Verline      Wilder,       Sr.,     filed     a        mandamus

petition in the district court, requesting counsel and seeking

to compel the defendants to notify him about any administrative

or judicial decisions that involve him or from which he would

benefit.       The district court entered an order granting Wilder

leave    to    proceed    in   forma    pauperis      and    placing    his       case   on

inactive status pending resolution of cases Wilder has on the

court’s active docket.           Wilder seeks to appeal, challenging the

denial    of    appointment     of     counsel.       This    court     may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain       interlocutory      and       collateral    orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                 Because the order Wilder seeks

to appeal is not immediately appealable, we dismiss the appeal

for   lack     of   jurisdiction.         We      dispense    with     oral       argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                             2